DATE 11/19/2015
                                                                                             FILED IN
                                                                                      1st COURT OF APPEALS
                                          NOTICE OF APPEALS                               HOUSTON, TEXAS
                                    ASSIGNMENT OF COURT OF APPEALS
                                                                                     11/19/2015 11:48:58 AM
TO:      1ST COURT OF APPEALS                                                         CHRISTOPHER A. PRINE
                                                                                              Clerk


From:    Deputy Clerk: DUANE C. GILMORE
         Chris Daniel, District Clerk
         Harris County, T E X A S



CAUSE: 2015-05657 TRIAL COURT NO: 152ND DUE DATE: 11/7/2015

VOLUME       PAGE         OR   IMAGE #:66190942

ATTORNEY: ALI YAZDCHI TBN/PRO SE#: 1 (Pro Se)

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE FIRST COURT OF APPEALS

DATE ORDER SIGNED: 7/10/2015

REQUEST TRANSCRIPT DATE FILED             N/A

NOTICE OF APPEAL DATE FILED: 10/8/2015
NOTICE OF APPEAL PREVIOUSLY FILED? Yes (see vexatious litigant order)
NUMBER OF DAYS: ( CLERKS RECORD ) 120
FILE ORDERED:       YES        NO      IMAGED FILED:              YES           NO
NOTES: Codes: BC, C, OA; VEXATIOUS LITIGANT

                                                CHRIS DANIEL
                                                Harris County, District Clerk


                                                By: /s/DUANE C. GILMORE
                                                       DUANE C. GILMORE, Deputy

BC      NOTICE OF APPEAL FILED
BG      NOTICE OF APPEAL FILED – GOVERNMENT
C       JUDGMENT BEING APPEALED
D-      ACCELERATED APPEAL
OA      NO CLERK’S RECORD REQUEST FILED
O       CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA      AMENDED NOTICE OF APPEAL
Harris County (JWEB) Justice Applications (INT6510)                                                                                                               Page 1 of 1
 JWEB        INT        65.10         CIVIL SYSTEM│CIVIL CASE INTAKE│GENERAL PARTY INQUIRY                                       INT65.10        GILMORE, DUANE   NOVEMBER 19, 2015




          (6) CONNECTION(S) FOUND.


        CASE NUM:           201505657              PJN:                       TRANS NUM:                      CURRENT COURT:   151        PUB:   Please Select

        CASE TYPE:          BREACH OF CONTRACT                                         CASE STATUS:       DISPOSED (FINAL)

        STYLE:              YAZDCHI, ALI                                               VS                 BBVA COMPASS BANK


                                                                       **** INACTIVE PARTIES ****

                 PJN        PER/CONN          COC         BAR           PERSON NAME                                            PTY STAT      ASSOC.


                        00003
                          NO - 0001          DEF      24002330        COMPASS BANK D/B/A BBVA COMPASS, INCORRECLTY NAMED AS
                                                                                                                          HUTTENBACH,
                                                                                                                            BBVA COMPASS
                                                                                                                            ATTY      WILLIAM P.

                        00004 - 0001         XPL      24002330        COMPASS BANK D/B/A BBVA COMPASS, INCORRECTLY NAMED AS
                                                                                                                          HUTTENBACH,
                                                                                                                            BBVA COMPASS
                                                                                                                                      WILLIAM P.

                        00002 - 0002         XPL      24002330        BBVA COMPASS BANK                                                     HUTTENBACH, WILLIAM P.

                        00001 - 0002         XDF                      YAZDCHI, ALI

                        00002 - 0001         DEF      24002330        BBVA COMPASS BANK                                                     HUTTENBACH, WILLIAM P.

                        00001 - 0001         PLT                      YAZDCHI, ALI                                                          PRO-SE




     Submit Query       1      Total Pages     Submit Query          Submit Query       1             Submit Query   Submit Query    Records Per-Page   20


            ATY INQ                       ACT UPDT                       SERV ISSU              DOCU INQ                CASE SUMM INQ            PTY ADDR

            ATY SUB                       MUL ATY SUB                    ATY W/DRAWL            PTY W/DRAWL


    Harris County Information Technology Center (ITC) Justice Applications




http://civil.jweb.harriscountytx.gov/INT/INT6510.aspx?GV_CASE_NUM=201505657                                                                                       11/19/2015